          Case 1:15-vv-00734-PEC Document 115 Filed 11/06/19 Page 1 of 6




In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

**********************
AMY N. HEDDENS                           *
                                         *
                    Petitioner,          *   No. 15-734V
                                         *   Special Master Christian J. Moran
                                         *
                                         *   Filed: October 24, 2019
v.                                       *
                                         *
SECRETARY OF HEALTH                      *   Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Ronald C. Homer, Conway & Homer, P.C., Boston, MA, for Petitioner;
Christine Becer, United States Dep’t of Justice, Washington, DC, for Respondent.

                    UNPUBLISHED DECISION AWARDING
                      ATTORNEYS’ FEES AND COSTS1

       On May 17, 2019, petitioner Amy N. Heddens moved for final attorneys’
fees and costs. She is awarded $104,690.76.

      1
         The undersigned intends to post this Ruling on the United States Court of
Federal Claims' website. This means the ruling will be available to anyone with
access to the internet. In accordance with Vaccine Rule 18(b), petitioner has 14
days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the
undersigned will redact such material from public access. Because this unpublished
ruling contains a reasoned explanation for the action in this case, the undersigned
is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services).
       Case 1:15-vv-00734-PEC Document 115 Filed 11/06/19 Page 2 of 6




                                   *      *       *

       On July 16, 2015, petitioner filed for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 through 34.
Petitioner alleged that the human papillomavirus (“HPV”) vaccine she received on
December 3, 2012 caused her to suffer multiple sclerosis. Based on an evaluation
of the medical records, expert reports, medical articles, and oral testimony, the
undersigned ruled that petitioner was not entitled to compensation. The
undersigned determined that Petitioner failed to prove by a preponderance of the
evidence that the HPV vaccine either caused Petitioner’s multiple sclerosis or that
it caused an exacerbation of her multiple sclerosis. Decision, issued October 5,
2018, ECF No. 94. Petitioner moved for a review of the decision and the United
States Court of Federal Claims denied the motion on March 12, 2019. Heddens v.
Sec’y of Health & Human Serv., 143 Fed. Cl. 193, 201 (2019).

       On May 17, 2019, petitioner filed a motion for final attorneys’ fees and
costs. Petitioner’s Application for Attorneys’ Fees and Costs (“Fees App.”), ECF
No. 109. She requests fees of $74,044.70 and costs of $20,368.84 for current
counsel of record. She requests fees of $8,582.50 and costs of $1,482.33 for her
former counsel. In addition, pursuant to General Order No. 9, Petitioner warrants
she personally incurred $701.09 costs in pursuit of this litigation. In sum,
Petitioner requests a total of $105,179.46. Id. at 1-2.

       On May 29, 2019, respondent filed a response to petitioner’s motion.
Respondent’s Response to Petitioner’s Application for Attorney’s Fees
(“Response”), ECF No. 111. Respondent argues that “[n]either the Vaccine Act
nor Vaccine Rule 13 contemplates any role for respondent in the resolution of a
request by a petitioner for an award of attorneys’ fees and costs.” Response at 1.
Respondent adds, however, that he “is satisfied the statutory requirements for an
award of attorneys’ fees and costs are met in this case.” Id. at 2. Additionally, he
recommends “that the special master exercise his discretion” when determining a
reasonable award for attorneys’ fees and costs. Id. at 3. Petitioner did not file a
reply.

                                   *      *       *

       Although compensation was denied, petitioners who bring their petitions in
good faith and who have a reasonable basis for their petitions may be awarded
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e)(1). In this case, the
undersigned has no reason to doubt the good faith of the claim, and although the
claim was ultimately unsuccessful, petitioner’s claim had a reasonable basis in

                                              2
       Case 1:15-vv-00734-PEC Document 115 Filed 11/06/19 Page 3 of 6




light of her complex medical history and the involvement of conflicting expert
opinions and medical literature. Respondent has not challenged the reasonable
basis of the claim. A final award of attorneys’ fees and costs is therefore proper in
this case.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs. 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018).

      A.     Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. at 1349 (citing Davis Cty.
Solid Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.

        Petitioner requests hourly rates for the work of her current attorneys with
increases for each year. Ms. Meredith Daniels performed the majority of the legal
work and her rates are billed as follows: $280.00 per hour for work performed in
2016, $286.00 per hour for work performed in 2017, $294.00 per hour for work
performed in 2018, and $320.00 per hour for work performed in 2019. Her hourly
rates along with the hourly rates of the other attorneys performing work on this
case are consistent with what the undersigned and other special masters have
previously awarded for the work of the attorneys at Conway Homer, PC. See, e.g.,

                                             3
          Case 1:15-vv-00734-PEC Document 115 Filed 11/06/19 Page 4 of 6




McClusky v. Sec’y of Health & Human Servs., No. 17-841V, 2019 WL 2407399,
at *2 (Fed. Cl. Spec. Mstr. May 16, 2019).

      Petitioner also requests that paralegals be compensated at rates between
$135.00 and $145.00 per hour and law clerks at rates between $145.00 and
$152.00 per hour. The undersigned finds that the rates sought are reasonable. See
OSM Attorneys’ Forum Hourly Rate Fee Schedule, 2015-2016, 2017, 2018, 2019.2

      Petitioner requests hourly rates for the work of her former attorneys at
$325.00 per hour for Mr. D. Lee Burdette and $250.00 per hour for Kelly Burdette.
The undersigned finds these rates are reasonable as well. Id.

      B.      Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       The undersigned has reviewed the billing records of petitioner’s attorneys
and the number of hours billed by petitioner’s former attorneys are reasonable.
However, the undersigned finds the number of hours billed by petitioner’s current
attorneys to require a minor adjustment. There is an entry on August 30, 2018 for
.8 of an hour of paralegal time (billed at $142.00 per hour to total $113.60) to make
travel arrangements for the client and an expert. Fees App. at 25. It is well
established that billing for clerical and other secretarial work is not permitted in the
Vaccine Program. Rochester v. United States, 18 Cl. Ct. 379, 387 (1989) (denied
an award of fees for time billed by a secretary and found that “[these] services …
should be considered as normal overhead office costs included within the
attorneys’ fees rates”).

       For this reason, the undersigned reduces the final award of attorneys’ fees
for current counsel by $113.60. Petitioners are thus awarded attorneys’ fees of
$73,931.10 for current counsel and $8,582.50 for former counsel.

      C.      Costs Incurred


      2
       Office of Special Masters (OSM) Attorneys’ Forum Hourly Rate Fee
Schedules, accessed at http://www.cofc.uscourts.gov/node/2914.

                                              4
        Case 1:15-vv-00734-PEC Document 115 Filed 11/06/19 Page 5 of 6




       Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioner requests a total of
$20,368.84 in costs for her current counsel. The costs include expenses related to
medical records, postage, and the expert work of Dr. Salvatore Napoli in reviewing
medical records, preparing an expert report and testifying in this proceeding. In
this case, Dr. Napoli performed 37.5 hours of work billed at $400.00 per hour and
4.5 hours of travel billed at $200.00 per hour. Fees App at 91-92. The
undersigned finds this rate and the hours billed to be reasonable.

       The remainder of the requested costs for current counsel are largely
reasonable in the undersigned’s experience with one exception - a car service used
on two occasions totaling $375.10. Fees App. at 88. The undersigned finds this
cost excessive and attorneys’ costs have consistently been reduced for use of
limousine/black car service. See Schoeberlein v. Sec’y of Health & Human Servs.,
No. 14-697V, 2018 WL 3991219, at *4 (Fed. Cl. Spec. Mstr. Jun. 22, 2018);
Raymo v. Sec’y of Health & Human Servs., No. 11-654V, 2016 WL 7212323, at
*23 (Fed. Cl. Spec. Mstr. Nov. 2, 2016).

      The undersigned reviewed the costs for petitioner’s former counsel which
consisted of the filing fee and expenses related to medical records and finds them
reasonable.

      Finally, pursuant to General Order No. 9, petitioner warrants that she has
personally incurred costs of $701.09. Petitioner and Counsel Statement, ECF No.
110. Petitioner’s travel expenses to attend her entitlement hearing were itemized
and documented. Fees App. at 94-107. The undersigned finds them reasonable.

       Accordingly, petitioners are entitled to a final award of attorney’s costs in
the amount of $19,993.74 for current counsel, $1,482.33 for former counsel, and
petitioner’s costs of $701.09.

      E.     Conclusion

      The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, I award the following:

      1) $93,924.84 representing reimbursement for petitioner’s current attorneys’
         fees and costs, in the form of a check payable jointly to petitioner and
         Conway Homer, PC; and

                                              5
          Case 1:15-vv-00734-PEC Document 115 Filed 11/06/19 Page 6 of 6




      2) $10,064.83 representing reimbursement for petitioner’s former attorneys’
         fees and costs, in the form of a check payable jointly to petitioner and
         Burdette Law, PLLC; and

      3) $701.09 representing reimbursement for petitioner’s costs, in the form of
         a check payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.3


              IT IS SO ORDERED.


                                                  s/Christian J. Moran
                                                  Christian J. Moran
                                                  Special Master




      3
        Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment
by filing a joint notice renouncing their right to seek review.

                                           6
